--------------------------------------------------------------------------------

EXHIBIT 10.14
  
Summary of Ms. Birge Bargmann’s Employment Agreement dated May 27, 2011, with
Proteo Biotech AG.


On May 27, 2011 the Supervisory Board of Proteo Biotech AG entered into an
employment contract with Ms. Bargmann. The contract was retroactively effective
to January 1, 2011 and expires on September 30, 2013. Pursuant to the agreement,
Ms. Bargmann received a salary of 9,200 Euro per month. The supervisory Board
and Ms. Bargmann are obliged to negotiate the compensation at any time on the
request of either party taking into consideration the economic performance of
the Company.   Ms. Bargmann is entitled to up to thirty (30) working days paid
annual leave.  In the event that she is unable to work due to medical reasons,
the Company shall continue to pay her salary up to 6 months, but not beyond the
expiration date of the Employment Agreement.
   
Notwithstanding the term of this contract the company may terminate this
contract according to the statutory deadlines defined in German laws. In such
case Ms Bargmann will receive the continued payment of his remuneration up to
the end of regular term of this contract, but not exceeding 2-times the total
annual compensation. During this continuation of payment the amount the Company
is obligated to pay will be reduced by compensation Ms. Bargmann earns from
other employment.